In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                         Filed: December 22, 2017
                                               PUBLISHED

* * * * * * * * * * * * * * * * * * *
GRZEGORZ RUS and AGNIESZKA,           *                                   No. 12-631V
RUS, as parents and natural guardians *
of A.R.,                              *
                     Petitioner,      *                                   Special Master Gowen
v.                                    *
                                      *                                   Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                   *                                   Petitioner’s Costs;
AND HUMAN SERVICES,                   *                                   Special Master’s Discretion;
                                      *                                   Travel Time; Expert Travel
                     Respondent.      *                                   Expenses
* * * * * * * * * * * * * * * * * * *

Kate G. Westad, Larkin Hoffman, et al., Ltd., PA, Minneapolis, MN, for petitioners.
Amy P. Kokot, United States Department of Justice, Washington, DC, for respondent.

                         DECISION ON ATTORNEYS’ FEES AND COSTS1

         On September 25, 2012, Grzegorz and Agnieszka Rus (“petitioners”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10,
et seq.,2 (the “Vaccine Act” or “Program”), on behalf of their minor child, A.R. Petition (ECF
No. 1). Petitioners alleged that A.R. developed nephrotic syndrome as a result of a Hepatitis A
vaccine administered on October 30, 2009. Petition at ¶1. An entitlement hearing was held in
Washington, D.C. on September 17, 2017. On June 23, 2016, I issued a decision denying
compensation to petitioner. Decision dated June 23, 2016 (ECF No. 85).

       On June 7, 2017, petitioners filed a motion for attorneys’ fees and costs (“Motion”). ECF
No. 96. After a review of the motion, I identified several issues and asked petitioners to file a
supplement to their motion in order to resolve those issues. Petitioners then filed an amended
motion for attorneys’ fees and costs (“Am. Motion”) on July 18, 2017. ECF No. 98. I was still

1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this decision contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The court’s website can be accessed at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before
the decision is posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed
redacted version of the decision.” Id. If neither party files a motion for redaction within 14 days, the decision
will be posted on the court’s website without any changes. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease of citation,
all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa (2012).
unable to determine how some of the expenses for which counsel was billing were related to the
case and noted that appropriate receipts and invoices had not been attached for all of the expenses,
so I ordered petitioners’ counsel to file detailed invoices of her expenses, especially those related
to travel for the hearing held on September 17, 2015. Petitioners filed a status report with an
amended list of expenses on August 15, 2017, and explained that some expenses had accidentally
been included which were not related to this case. Status Report dated Aug. 15, 2017 (“Status
Report”) (ECF No. 100).

       Petitioners’ request for attorneys’ fees and costs was complicated by the fact that their
counsel changed law firms during the pendency of this matter, and thus her billing logs and lists
of expenses were split between two law firms.3 In their original motion, petitioners requested
$97,412.50 in attorneys’ fees, representing $76,292.50 billed to their counsel’s former law firm,
Lommen Abdo, and $21,120.00 billed to their counsel’s current law firm, Larkin Hoffman.
Motion at 1. This request was increased to $99,047.50 in their amended motion, representing
$75,417.50 billed to Lommen Abdo and $23,630.00 billed to Larkin Hoffman, which included
attorneys’ fees related to drafting and filing the amended motion. Am. Motion at 2; see also Am.
Motion, Exhibit D at 2.

       Petitioners also made adjustments to their requests for reimbursement of costs over the
course of their filings. In both their original motion and amended motion, petitioners requested
$27,790.22 in costs, representing $27,764.03 incurred by counsel at Lommen Abdo, and $26.19
incurred by counsel at Larkin Hoffman.4 Motion at 1; Am. Motion at 2. After petitioners’ counsel
removed erroneous charges and other unreimbursable charges from her request and filed an
amended list of expenses, the amount requested for reimbursement of costs was reduced to
$25,262.61, representing $25,236.42 incurred by counsel at Lommen Abdo and $26.19 incurred
by counsel at Larkin Hoffman. Status Report, Exhibit A at 17; Am. Motion at 2.

           The adjustments to the totals requested for attorneys’ fees and costs are represented below:

                      Total Fees Lommen               Larkin          Total            Lommen          Larkin
                                 Abdo Fees            Hoffman         Costs            Abdo            Hoffman
                                                      Fees                             Costs           Fees
    Original          $97,412.50 $76,292.50           $21,120.00      $27,790.22       $27,764.03      $26.19
    Motion
    Amended           $99,047.50 $75,417.50           $23,630.00      $27,790.22       $27,764.03      $26.19
    Motion
    Status            ---             ---             ---             $25,262.61       $25,236.42      ---
    Report



3
    Counsel notes that she changed law firms as of April 11, 2016. Motion at 1.
4
  As explained below, though petitioners did request an increase of $2,367.72 for expert travel expenses in their
amended motion, that amount was already included in the total request for costs as part of the $8,417.72 billed as an
expert review fee in both of their motions, so the increase in expert travel expenses was not reflected as an increase
in total costs.


                                                            2
        After the numerous adjustments described above, petitioners’ final request includes
attorneys’ fees in the amount of $99,047.505 and costs in the amount of $25,262.61,6 for a total
request of $124,310.11. In accordance with General Order #9, petitioners’ counsel also represents
that petitioners incurred $630.00 in out-of-pocket expenses. Motion at 2.

       On June 26, 2017, respondent filed a response to petitioners’ motion. Respondent’s
Response (ECF No. 97). Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an award of
attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he “is satisfied the statutory
requirements for an award of attorneys’ fees and costs are met in this case.” Id. at 2.
Respondent “respectfully recommends that the Special Master exercise his discretion and
determine a reasonable award for attorneys’ fees and costs.” Id. at 3.

        Petitioners have not filed a reply. This matter is now ripe for adjudication.

             I. Discussion

        Under the Vaccine Act, the special master may award reasonable attorneys’ fees and
costs for a petition that does not result in an award of compensation, but otherwise establishes
that the petition was filed in good faith and with a reasonable basis. 42 U.S.C. § 300aa-15(e) (1).
I find no cause to doubt the good faith or reasonable basis of bringing this claim, which, even
though not successful, was supported by competent expert testimony at hearing. As respondent
has also not objected to the good faith or reasonable basis of this claim, I find that petitioners are
entitled to an award of reasonable attorneys’ fees and costs.

                 A. Reasonable Attorneys’ Fees

         The Federal Circuit has approved use of the lodestar approach to determine reasonable
attorneys’ fees and costs under the Vaccine Act. Avera v. Sec’y of Health & Human Servs., 515
F.3d 1343, 1349 (Fed. Cir. 2008). Using the lodestar approach, a court first determines “an
initial estimate of a reasonable attorneys’ fee by ‘multiplying the number of hours reasonably
expended on the litigation times a reasonable hourly rate.’” Id. at 1347-58 (quoting Blum v.
Stenson, 465 U.S. 886, 888 (1984)). Then, the court may make an upward or downward
departure from the initial calculation of the fee award based on other specific findings. Id. at
1348. Special Masters have “wide discretion in determining the reasonableness” of attorneys’
fees and costs. Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (1992), aff’d, 33
F.3d 1375 (Fed. Cir. 1994). Special masters may increase or reduce the initial fee award
calculation based on specific findings. Avera, 515 F.3d at 1348.




5
 Am. Motion at 2. This amount represents $75,417.50 incurred while petitioner’s counsel worked at the Lommen
Abdo Law Firm, and $23,656.19 that she incurred while at the Larkin Hoffman Law Firm. Id.
6
  This number reflects the $25,236.42 in the updated list of expenses from Lommen Abdo attached to petitioners’
status report, in addition to the $26.19 documented as her expenses from Larkin Hoffman in her amended motion.
See Status Report, Exhibit A at 17; see also Am. Motion at 2.

                                                        3
       In making reductions, a line-by-line evaluation of the fee application is not required.
Broekelschen v. Sec’y of Health & Human Servs., 102 Fed. Cl. 719, 729 (Fed. Cl. 2011). Special
masters may rely on their experience with the Vaccine Act and its attorneys to determine the
reasonable number of hours expended. Id. Just as “[t]rial courts routinely use their prior
experience to reduce hourly rates and the number of hours claimed in attorney fee requests . . .
[v]accine program special masters are also entitled to use their prior experience in reviewing fee
applications.” Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993).
The special master may reduce a request sua sponte, apart from objections raised by respondent
and without providing petitioner notice and opportunity to respond. Sabella v. Sec’y of Health &
Human Servs., 86 Fed. Cl. 201, 209 (Fed. Cl. 2009).

                    i.       Reasonable Hourly Rates

       Petitioners request compensation for their attorneys, Ms. Kate Westad and Ms. Sheila
Bjorklund. Status Report at Exhibit A, 1-11, 17. In addition to their attorneys, petitioners also
request compensation for work performed on their case by paralegals. Id.

           Petitioners request the following hourly rates for their counsel7:

                           2012           2013            2014             2015      2016           2017
    Kate                   --             --              --               $275      $350           $350
    Westad                                                                 $350
    Sheila                 $350           $350            $350             --        --             --
    Bjorklund
    Paralegals             $125           $125            $125             $125      $125           $125


        Petitioners’ counsel has not provided in her original motion, her amended motion, or her
status report any information regarding her or Ms. Bjorklund’s experience or why they should be
awarded the rates requested. Petitioners’ counsel is reminded that according to the Vaccine
Guidelines, she should include with her motion an affidavit that includes “information about the
petitioning attorney (e.g., the year of graduation from law school, length of practice, specialties of
practice, customary billing practices, and history of hourly rates charged) and a statement that the
attached report of hours and costs expended is accurate.”8 Further, “[s]imilar information
concerning other persons whose time is being billed should be provided.”9




7
    See Status Report at Exhibit A, 1-11, 17; see also Am. Motion at Exhibit D.
8
 See Guidelines for Practice Under the National Vaccine Injury Compensation Program ("Guidelines for Practice")
at 68 (revised April 21, 2016) found at www.cofc.uscourts.gov/sites/default/files/GUIDELINES-FOR-PRACTICE-
4212016.pdf (Section X, Chapter 3, Part B(1)(a)).
9
    Id.


                                                           4
        According to information provided on Lommen Abdo’s website, Ms. Bjorklund has 24
years of experience practicing law, as she was licensed in 1993.10 She also has several years of
experience bringing vaccine cases in this Program. I therefore find her requested rate of $350.00
per hour to be reasonable and will award it in full.

       Other special masters have previously found Ms. Westad’s requested rates to be
reasonable. Marsyla v. Sec’y of Health & Human Servs., No. 15-1172V, 2016 WL 8253021 (Fed.
Cl. Spec. Mstr. Oct. 25, 2016); Larson v. Sec’y of Health & Human Servs., No. 15-1077V, 2016
WL 5799218 (Fed. Cl. Spec. Mstr. Jul. 15, 2016). I will keep in accord with my colleagues and
award Ms. Westad’s requested rates in full.

                 ii.      Reasonable Hours Expended

       The second factor in the lodestar formula is a reasonable number hours expended.
Reasonable hours are not excessive, redundant, or otherwise unnecessary. See Shorkey v. Sec’y
of Health & Human Servs., No. 15-768V, 2017 WL 2119118 (Fed. Cl. Spec. Mstr. April 21,
2017); Saxton, 3 F.3d 1517, 1521. Counsel must submit fee requests that include
contemporaneous and specific billing records indicating the service performed, the number of
hours expended on the service, and the name of the person performing the service. See Savin v.
Sec’y of Health & Human Servs., 85 Fed. Cl. 313, 316-18 (Fed. Cl. 2008).

        It is “well within the special master’s discretion to reduce the hours to a number that, in
[his] experience and judgment, [is] reasonable for the work done.” Id. at 1522. A special master
need not engage in a line-by-line analysis of petitioner’s fee application when reducing fees.
Broekelschen v. Sec’y of Health & Human Servs., 102 Fed. Cl. 719, 729 (Fed. Cl. 2011).
Furthermore, the special master may reduce a fee request sua sponte, apart from objections
raised by respondent and without providing the petitioner notice and opportunity to respond. See
Sabella v. Sec’y of Health & Human Servs., 86 Fed. Cl. 201, 209 (Fed. Cl. 2009).

        I have reviewed the billing records submitted with petitioners’ motion and subsequent
filings. As I noted in a previous order, counsel’s motion included various filing deficiencies which
necessitated excessive work by me and my law clerk to try to determine what should have been
made clear in the original motion or even the amended motion. See Order dated July 31, 2017
(ECF No. 99). As noted in that order, counsel will not be compensated for the 10.8 hours of time
to prepare her deficient motion, nor will she be compensated for the 7.9 hours of time to prepare
an amended motion that still had multiple issues, such as the inclusion of expenses not related to
this case and the absence of adequate invoices for related expenses, resulting in a reduction of
$5,870.00.11



10
  See Sheila A. Bjorklund (Of Counsel), accessed at http://www.lommen.com/professionals/sheila-a-bjorklund-of-
counsel/. Last accessed December 14, 2017.
11
  10.8 hours of attorney time billed for preparing the original motion X $350.00 = $3,780.00.
4.9 hours of attorney time billed for preparing the amended motion X $350.00 = $1,715.00.
3.0 hours of paralegal time billed for preparing the amended motion X $125.00 = $375.00.


                                                         5
        Petitioners’ counsel is advised that her motions should follow the Guidelines for Practice
under the National Vaccine Injury Compensation Program. In order to be compensated for
attorneys’ fees and costs, petitioners need to demonstrate that their fees and costs are reasonable
and related to the case at hand. Inadequate motions and supporting documentation greatly increase
the time and effort needed to review the motion, which in turn increases the amount of time before
counsel can receive compensation.

        In her original motion, petitioners’ counsel block-billed in increments of five or more
hours at a time, and in some instances of more than ten hours at a time.12 I directed counsel to
break her block-billed hours into smaller increments and to provide detail for the work
performed during those hours. Many of the block-billed hours were eliminated in her amended
motion, but several still remained.13 Block-billing, or billing large amounts of time without
sufficient detail as to what tasks were performed, is clearly disfavored. Broekelschen, 102 Fed.
Cl. 719, 729 (reducing petitioner’s attorneys’ fees and criticizing her for block-billing); see also
Jeffries v. Sec’y of Health & Human Servs., 2006 U.S. Claims LEXIS 411, at *8 (Fed Cl. Spec.
Mstr. Dec. 15, 2006); Plott v. Sec’y of Health & Human Servs., 1997 U.S. Claims LEXIS 313, at
*5 (Fed. Cl. Spec. Mstr. April 23, 1997). Indeed, the Vaccine Program’s Guidelines for Practice
state, “Each task should have its own line entry indicating the amount of time spent on that task.
Several tasks lumped together with one time entry frustrates the court’s ability to assess the
reasonableness of the request.”14 Counsel is cautioned that block-billed time may not be
compensated in her future motions for attorneys’ fees, and she should avoid lumping large of
amounts of time together without adequate detail as to the specific tasks performed.

       Petitioners’ counsel also billed 15.40 hours spent traveling at a full hourly rate.15 The
Vaccine Program routinely compensates at half a normal rate for time spent traveling. See
Kuttner v. Sec’y of Health & Human Servs., No. 06-195V, 2009 WL 256447, *10 (Fed. Cl. Spec.
Mstr. Jan. 16, 2009); Carter v. Sec’y of Health & Human Servs., No. 04-1500V, 2007 WL
2241877, *6 (Fed. Cl. Spec. Mstr. Jul. 13, 2007); Scoutto v. Sec’y of Health & Human Servs.,
No. 90-3576, 1997 WL 588954, *5 (Fed. Cl. Spec. Mstr. Sept. 5, 1997); Hocraffer v. Sec’y of
Health & Human Servs., No. 99-533V, 2011 WL 3705153, at *24 (Fed. Cl. Spec. Mstr. July 25,
2011); Rodriguez v. Sec'y of Health & Human Servs., No. 06-559V, 2009 WL 2568468, at *21
(Fed. Cl. Spec. Mstr. Jul. 27, 2009); English v. Sec’y of Health & Human Servs., No. 01-61V,
2006 WL 3419805, at *12-13 (Fed. Cl. Spec. Mstr. Nov. 9, 2006). I will accordingly reduce
counsel’s rate by half for the time she spent traveling, resulting in a reduction of $2,126.25.16




12
     See Motion, Exhibit A at 2, 7, 9-10.
13
     See Am. Motion, Exhibit C at 2, 10-11.
14
  Guidelines for Practice at 68 (revised April 21, 2016) found at
www.cofc.uscourts.gov/sites/default/files/GUIDELINES-FOR-PRACTICE-4212016.pdf (Section X, Chapter 3,
Part B(1)(b)).
15
     See Am. Motion, Exhibit C at 10-11.
16
     15.40 hours x $350.00 per hour = $4,252.50. Divided in half = $2,126.25.

                                                          6
               B. Reasonable Costs

        Like attorneys’ fees, a request for reimbursement of costs must be reasonable. Perreira,
27 Fed. Cl. 29, 34. Petitioners request a total of $25,262.61 in reimbursement for expenses
incurred by their counsel. The majority of these expenses are related to expert fees and costs,
collecting medical records, filing the claim, and travel expenses incurred by petitioners’ counsel
and expert. See generally Status Report, Exhibit A at 11-17; see also Am. Mot., Exhibit D at 3. I
have reviewed the submitted costs and find them overall to be reasonable, with some exceptions.

               i.      Counsel’s Travel Expenses

        In their original motion, petitioners requested reimbursement for their counsel’s travel
expenses, including flights to and from Washington, D.C. and New York, hotel expenses, and
various other travel-related expenses, but they did not submit any supporting documentation for
these expenses. I asked petitioners to file any receipts or invoices that documented their travel
expenses, and many of the requested invoices were included in their amended motion, but several
of the documents were simply counsel’s bank statements confirming that she did in fact pay the
amount she stated. Other special masters have declined to compensate for costs that were not
adequately documented. See Sabella, 86 Fed. Cl. 201 at *225-26; Brown v. Sec’y of Health &
Human Servs., No. 09-426V, 2012 WL 952263 (Feb. 29, 2012); Stone v. Sec’y of Health & Human
Servs., No. 04-1041V, 2010 WL 3790297 (Sep. 9, 2010). I will reimburse the requested expenses
for this motion, but counsel is cautioned that I will not reimburse expenses without adequate
supporting documentation in the future.

        Petitioners requested compensation for their counsel’s travel expenses on three separate
trips. Petitioners first requested reimbursement for their counsel’s airfare to New York on August
28, 2015, as well as airport parking and a rental car. Petitioners have provided no additional
information regarding this trip in any of their filings, but I assume counsel was visiting her clients
and I will thus reimburse the expenses related to this trip. Petitioners’ counsel is advised that she
should provide details regarding the purpose of her travel in future motions, so as to expedite the
review of her submitted expenses.

         Petitioners also requested compensation for their counsel’s airfare, hotel expenses, meals,
baggage fees, and ground transportation from September 16-17, 2015, in relation to the hearing
held on September 17, 2015, in Washington, D.C. There was some confusion regarding the dates
of her stay and the specific hotel in which she stayed, which was not clarified even after I provided
petitioners’ counsel the opportunity to file an amended motion. I directed counsel to submit the
actual invoices from her hotel stays, and she was finally able to produce an invoice from the Sofitel
in her subsequent status report. See Status Report, Exhibit B. In that status report, petitioners’
counsel also identified $83.48 in unrelated charges she incurred for snacks and movies during her
stay at the Sofitel. Id. at 2. She withdrew those charges from her request and submitted an updated
billing log reflecting that change. Id. at Exhibit A. Petitioners’ counsel further explained that she
reserved the hotel room through September 19, 2015, but changed her reservation to end early, on
September 17, 2015, because the hearing concluded after one day instead of continuing into a
second day as anticipated. Id. at 3. She incurred no charge for re-booking her flight, but the hotel



                                                  7
charged $275.00 for the change in her reservation. Id. As this is less than the $495.00 charged for
each night at the hotel, I will award these expenses.

        In both their original and amended motions, petitioners requested reimbursement of their
counsel’s travel expenses related to a trip to Washington, D.C. from September 22-25, 2015, five
days after the conclusion of the hearing. Petitioners requested reimbursement for $1,130.20 in
round-trip airfare and $1,312.9117 in hotel expenses related to this trip. Petitioners provided no
explanation in either their original motion or their amended motion for why this seemingly
unrelated travel should be compensated. I therefore directed petitioners’ counsel to submit
invoices for this trip and an explanation regarding the relevancy of this trip to the case. In her
subsequent status report, petitioners’ counsel clarified that these charges were for her trip to
Washington, D.C. to attend the Court of Federal Claims Conference and VIP Bar Conference, both
of which are unrelated to this case. Status Report at 2. She explained that these charges were
included in her motions in error and removed them from the total request in her updated billing
log. Id.

       I have reviewed the remainder of counsel’s submitted travel expenses and find them to be
reasonable. I will thus award them in full.

                  ii.       Expert’s Travel Expenses

        In addition to their counsel’s travel expenses, petitioners also requested reimbursement for
travel expenses incurred by their expert. In their original motion, petitioners requested
compensation for their expert’s travel expenses totaling $3,814.78, with no further explanation of
the specific expenses incurred. Motion, Exhibit A at 16. I asked petitioners to file invoices and
receipts that detailed the expenses incurred. In their amended motion, the amount requested
increased to $6,182.50,18 which included expenses for airfare, lodging, meals, rental cars, and taxis
while attending the hearing. Upon reviewing the submitted invoices, I expressed concern that
some of the charges seemed excessive. Order dated December 7, 2017. For example, petitioners
requested reimbursement for a $3,814.78 round-trip flight from Germany, as well as $141.61 for
a rental car for a one-way trip to the airport, which both seemed excessive on their face. Am.
Motion at 2. Counsel was ordered to provide explanations for these charges and any other
supporting documentation to explain their reasonableness. In her subsequent status report,
petitioners’ counsel opined that the seemingly excessive airfare was due to the Pope visiting
Washington, D.C. during the same dates as the hearing, which artificially inflated the airfare, and
she explained that the rental car was necessary because petitioners’ expert did not live close to the
airport and did not have other public transportation options to travel there. Status Report at 3. I
will award these and the other travel expenses incurred by petitioners’ expert, but I note that they
overall border on the excessive.


17
 In their original motion, petitioners requested $1,312.93 in reimbursement for hotel expenses related to this trip.
Motion, Exhibit A at 15. In their amended motion, they requested $1,312.91 for this expense. Am. Motion at 1.
18
  See Am. Motion at 2. The additional $2,367.72 in expert travel expenses was included in the $8,417.72 billed as
an expert review fee in both of petitioners’ motions. Motion, Exhibit A at 16; Am. Motion, Exhibit C at 17. Thus,
though this represents an increase in the expert travel expenses, it does not result in an increase to petitioners’ total
request for costs.

                                                            8
        Petitioners also requested reimbursement for the “re-booking” of their expert’s flight,
which was an additional $1,015.00 charge. Am. Motion at 2; Am. Motion, Exhibit B at 4. Like
their counsel, petitioners’ expert also changed his travel arrangements when the hearing concluded
after only one day. Status Report at 3. However, after reviewing the invoice, it appears that
petitioners’ expert simply booked another flight with a fare of $1,015.00, which was charged in
addition to the original and un-refunded $3,814.78 round-trip airfare. See Am. Motion, Exhibit B
at 8. As this seems like an excessive expense on its face and petitioners have not provided an
explanation for charging a third flight in addition to the round-trip airfare for which they are also
requesting reimbursement, I will not award reimbursement for this flight, resulting in a reduction
of $1,015.00.

               iii.    Petitioners’ Out-of-Pocket Expenses

       Petitioners also requested compensation for $630.00 for their own stay in a short-term
apartment rental for three nights during the hearing. Motion, Exhibit C at 1-4. I have reviewed
the invoice submitted with this request and find it reasonable. I will thus award petitioners’ out-
of-pocket expenses in full.

           II. Total Award Summary

       Based on the foregoing, I find that petitioner is entitled to a reimbursement of attorneys’
fees and costs as follows:

Attorneys’ Fees
Requested attorneys’ fees                                                       $99,047.50
      Reduction for time spent on fee motions                                   - $5,870.00
      Travel time reduction                                                     - $2,126.25
Attorneys’ Fees Awarded                                                         $91,051.25

Costs
Requested costs                                                                 $25,262.61
       Re-booking fee reduction                                                 -$1,015.00
Costs Awarded                                                                   $24,247.61

Total Attorneys’ Fees and Costs Awarded                                        $115,298.86

Petitioners’ Costs Awarded                                                          $630.00




                                                 9
       Accordingly, I award the following, recognizing that fees and costs were split between
the two law firms at which petitioners’ counsel worked during the pendency of this case 19:

         1) A lump sum in the amount of $97,512.67, representing $73,291.25 as
            reimbursement for attorneys’ fees and $24,221.42 as reimbursement for costs, in
            the form of a check payable to petitioner and petitioners’ counsel’s former law
            firm, Lommen Abdo, P.A.;

         2) A lump sum in the amount of $17,786.19, representing $17,760.00 as
            reimbursement for attorneys’ fees and $26.19 as reimbursement for costs, in the
            form of a check payable to petitioner and petitioners’ counsel’s current law firm,
            Larkin Hoffman Law Firm; and

         3) A lump sum in the amount of $630.00, representing reimbursement for
            petitioners’ out-of-pocket costs, in the form of a check payable to petitioners,
            Grzegorz Rus and Agnieszka Rus, as parents and natural guardians of A.R.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
the Court SHALL ENTER JUDGMENT herewith.20

         IT IS SO ORDERED.

                                                                s/Thomas L. Gowen
                                                                 Thomas L. Gowen
                                                                 Special Master




19
  These amounts are intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by an attorney against the petitioner, “advanced costs,” and fees for legal services rendered. Furthermore,
Section 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would be in addition to
the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).
20
   Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice renouncing the
right to seek review.


                                                          10